          Case 1:18-cv-11744-KPF Document 26 Filed 09/19/19 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________________________________

JOHN A. BENEDETTO,                                     CASE NO: 1:18-cv-11744-KPF

       Plaintiff,

vs.

THE MUSEUM OF SEX LLC, a Delaware
limited liability company, d/b/a MUSEUM
OF SEX, and GGR HOLDINGS, LLC, a
New York limited liability company,

      Defendants.
___________________________________/

                                 NOTICE OF SETTLEMENT

       COME NOW, Plaintiff, JOHN A. BENEDETTO, and Defendants, THE MUSEUM OF

SEX LLC, a Delaware limited liability company, d/b/a MUSEUM OF SEX, and GGR

HOLDINGS, LLC, a New York limited liability company, by and through the undersigned

counsel, and hereby notify this Honorable Court that settlement has been reached in the above

styled case, which shall result in the dismissal of all parties and the entire case. The settlement

agreement is in the process of being drafted, and the parties, pursuant to the Settlement Terms,

respectfully request the Court to issue a five (5) month Order of Dismissal to permit Defendants

to satisfy the monetary portion of the settlement.

       Dated: This 19th day of September, 2019.

By: S/ B. Bradley Weitz                          By: S/ Adam Braverman           .
   B. Bradley Weitz, Esq.                           Adam Braverman, Esq.
   THE WEITZ LAW FIRM, P.A.                         BRAVERMAN LAW PC
   Bank of America Building                         450 Seventh Avenue, Suite 1308
   18305 Biscayne Blvd., Suite 214                  New York, New York 10123
   Aventura, Florida 33160                          Telephone: (212) 206-8166
   Telephone: (305) 949-7777                        Facsimile: (646) 452-3828
   Facsimile: (305) 704-3877                        Email: adam@bravermanlawfirm.com
   Email: bbw@weitzfirm.com                         Attorney for Defendants
   Attorney for Plaintiff
